Citation Nr: 1025194	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for chronic 
trochanteric bursitis, early degenerative joint disease, right 
hip, post traumatic, with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and observer


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from September 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 2006 rating determination by the above Regional Office 
(RO).  In May 2010, a Travel Board hearing was held at the RO 
before the undersigned.  A transcript of that hearing is of 
record and has been reviewed.  


FINDING OF FACT

The Veteran's service-connected right hip disability has been 
manifested by degenerative joint disease confirmed by X-ray and 
subjective complaints of pain which, at most, limits flexion to 
70 degrees and abduction to 30 degrees.  Such disability does not 
approach the level of severity identified as malunion of the 
femur with marked knee or hip disability; does not result in 
compensable limitation of motion; and does not involve flail hip 
joint or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic trochanteric bursitis, early degenerative joint disease, 
right hip, post traumatic, with residual scar are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5019-5255 
(2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  


Factual Background and Analysis

The Veteran contends that his service-connected right hip 
disability is more disabling than the current 20 percent 
disability rating reflects.  

Pursuant to DC 5019, bursitis is evaluated based on limitation of 
motion of the affected part, as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5019.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003 and 5010 (2009).

There are a number of diagnostic codes that pertain to the 
individual planes of motion of the hip joint, rather than the hip 
as a whole.  Thigh motion is affected by the hip joint.  
Limitation of motion of the thigh is evaluated under DCs 5251 
(extension), 5252 (flexion), and 5253 (abduction, adduction, 
rotation).  38 C.F.R. § 4.71.  According to VA standards, full 
hip range of motion is defined as 0 to 125 degrees hip flexion 
and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, Plate II.

Under DC 5255, a 20 percent disability rating is assigned for 
malunion of the femur with moderate knee or hip disability.  A 30 
percent rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur with loose motion, weight bearing preserved 
with aid of brace.  Finally, an 80 percent rating is warranted 
for fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "marked" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

The pertinent evidence of record includes VA outpatient treatment 
records dated from 2000 to 2005 which show complaints of right 
hip pain progressively worse since 1999.  X-rays dated in August 
2000 show minimal degenerative arthritis of the right hip and 
sclerotic changes in the greater trochanter of the right femur.  
Subsequent X-rays in March 2005 revealed the right hip remained 
fairly stable confirming multiple calcifications adjacent to the 
right greater trochanter and mild narrowing of the right 
acetabular articular space.  An April 2006 X-rays shows moderate 
degenerative joint disease of the right hip.  

In connection with his current claim for increase, the Veteran 
underwent examination through QTC Medical Services in September 
2006.  The examiner noted the Veteran's history of five surgeries 
on his right hip with another recommended.  The Veteran's primary 
complaint was of constant right hip pain associated with 
weakness, stiffness, swelling, giving way, lack of endurance, 
locking, and fatigability.  He described the pain as crushing, 
squeezing, burning, sharp, cramping and aching and rated it as 
10/10.  The Veteran reported difficulty standing, walking, and 
climbing stairs.  The pain is at times precipitated by physical 
activity brings and is improved temporarily with medication.  He 
denied any periods of incapacitation.  The Veteran's gait was 
antalgic, but not unsteady or unpredictable.  There was scar on 
the right lateral hip that was disfiguring, nontender and 
depressed.  There was no evidence of ulceration, adherence, 
instability, inflammation, edema, or tissue loss.  The scar was 
less than 6 square inches with no evidence of keloid formation or 
induration.  It was not hyper/hypopigmented and there was no 
evidence of abnormal texture.  

On examination there was tenderness noted on the trochanteric 
bursa, but no evidence of heat, redness, edema, effusion, 
drainage, abnormal movement, or instability.  There was no 
ankylosis.  Range of motion testing showed flexion to 90 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction to 
30 degrees, external rotation to 45 degrees and internal rotation 
to 35 degrees with pain.  After repetitive use, the range of 
motion was additionally limited by lack of endurance, fatigue, 
and weakness with pain having the major functional impact.  There 
were no additional limitations of the joints in degrees.  
Neurological examination revealed weakness in the right hip 
muscles.  X-rays showed evidence of early osteoarthritis and 
changes in and around the greater trochanter.  The diagnosis was 
right hip, chronic trochanteric bursitis, posttraumatic.  

During a QTC examination in April 2009, the Veteran's complaints 
and descriptions of constant right hip pain were largely 
unchanged.  Examination of the right hip revealed a scar on the 
lateral aspect of the right hip that was level, nontender and 
nondisfiguring.  There was no ulceration, adherence, instability, 
inflammation, edema, tissue loss, keloid formation, 
hypo/hyperpigmentation or abnormal texture.  The Veteran's 
posture was normal, but gait was antalgic favoring the right leg 
and requiring a cane to ambulate.  The right hip was tender and 
had guarding of movement.  There was no ankylosis.  

Range of motion testing revealed active flexion to 70 degrees 
with extension to 0 degrees, adduction to 20 degrees, abduction 
to 30 degrees, external rotation was limited to 40 degrees, and 
internal rotation was limited to 30 degrees.  X-rays showed early 
osteoarthritis with changes in the greater trochanter secondary 
to trauma.  The clinical impression was status post chronic 
trochanteric bursitis of the right hip posttraumatic with 
residual scar, status post surgery.  The examiner concluded that 
subjectively the Veteran complaints of constant right hip pain 
and objectively, there was significant limitation of motion of 
the right hip and difficulty ambulating.  

VA treatment records relating to treatment received by the 
Veteran in 2008 and 2009 show continued evaluation and treatment 
of right hip pain, but fail to show increased impairment or 
incapacitating exacerbations.  These records also show the 
Veteran was currently unemployed, but doing odd jobs for money.  
He indicated that he had recently been fired from his job of 5 
years working in an antique store because of a dispute with his 
employer over unpaid work.  He also indicated a history of 
working as a security officer and machinist for 13 years.  

In July 2009, the Veteran was referred for additional VA 
examination.  Range of motion testing revealed active flexion to 
100 degrees with extension to 20 degrees, adduction to 15 
degrees, abduction to 30 degrees, external rotation limited to 40 
degrees, and internal rotation limited to 30 degrees.  Joint 
function was additionally limited by pain and lack of endurance.  
X-rays of the right hip were minimally worse than 2006 showing 
moderate/marked cluster of dystrophic 
ossifications/calcifications projected over the right femur 
greater trochanter area.  The examiner noted that the effect of 
the condition on the Veteran's usual occupation was severe as he 
had stopped working and the effect on his daily activities was 
moderate.  

In this case, given the general lack of significant clinical 
findings, the level of disability required for a rating in excess 
of 20 percent under DC 5255 are not present.  The evidence of 
record does not indicate that the Veteran has malunion of the 
right femur with marked knee or hip disability.  He has not had 
further surgery since his last operation in 1984 and, despite his 
current complaints and symptoms, has remained pretty much 
ambulatory and functional.  In addition, he has been examined by 
the VA on three occasions during the course of the appeal, none 
of which show more than moderate right hip symptomatology.  
Rather, the disability is characterized largely by subjective 
pain complaints with no objective evidence of inflammatory 
changes, instability, swelling, redness, or heat.  

Moreover there is no credible evidence of pain on use or flare-
ups that result in additional limitation of motion to the extent 
that the right hip would be more than 20 percent disabling under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While recent clinical 
findings show evidence of moderate to marked degenerative 
changes, they do not produce a level of limited motion, which 
would allow for the assignment of even a compensable rating 
(flexion limited to 45 degrees and/or extension limited to 5 
degrees) under DCs 5251 and 5252.  Moreover given the Veteran's 
ability to abduct to at least 30 degrees, his complaints of pain 
do not support a finding of additional functional loss for a 
higher rating.  Although the Board is required to consider the 
effect of the Veteran's pain when making a rating determination, 
and has done so in this case, the Rating Schedule does not 
provide for a separate rating for pain.  Rather, it provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, he is already being adequately 
compensated for pain.

Analogous ratings for impairment of the femur and thigh either 
are not applicable to the Veteran's case or do not offer a higher 
disability rating.  To that end, in the absence of ankylosis or 
flail hip joint, DCs 5250 and 5254 are not for application.  
Indeed, the record shows the right hip disability has never met 
the requirements for a compensable disability rating under DC 
5252, much less a rating higher than 20 percent.  

With regard to the postoperative scar, the clinical evidence does 
not show that it is tender, painful, unstable or otherwise 
symptomatic such that a separate compensable rating would be 
warranted under 38 C.F.R. § 4118, DCs 7803, 7804, or 7805 (2009).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are not inadequate.  The 
Veteran has not identified any factors which may be considered to 
be exceptional or unusual as to render impractical the 
application of the regular schedular standards and the Board has 
been similarly unsuccessful.  As discussed above, there are 
higher ratings available for the right hip, but the required 
manifestations have not been shown in this case.  Moreover, 
review of the record shows there is no indication the Veteran has 
been hospitalized for treatment of his right hip disability since 
his last surgery in 1984, much less on a frequent basis and the 
recent VA examinations are void of any findings of exceptional 
limitation due to the right hip beyond that contemplated by the 
schedule of ratings.  

The Veteran claims he cannot successfully maintain employment 
because of his right hip and is currently unemployed.  Moreover 
the VA examiner in 2009, concluded that the Veteran's right hip 
had a severe effect on his usual occupation.  Clearly, due to the 
nature and severity of the service-connected right hip 
disability, interference with his employment is foreseeable.  
However evidence in the claims file reveals that he Veteran last 
worked in 2008 and that he left work at that time because of a 
dispute with his employer.  The Board does not dispute the 
Veteran's contentions that his service-connected right disability 
has caused him to alter his lifestyle and restrict his 
activities.  Even so, such complaints have been taken into 
consideration in the current evaluation.  In other words, the 
regular schedular standards contemplate the symptomatology shown.  
Accordingly, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's testimony provided 
during his Travel Board hearing in May 2010.  He essentially 
reiterated previously submitted information regarding his 
symptoms and complaints made during VA examinations and 
outpatient evaluations.  It is not the Board's intent, in its 
discussion of the merits of this case, to in any way trivialize 
the severity of the Veteran's complaints concerning his right hip 
or the sincerity of his beliefs concerning the gravity of his 
symptoms.  But inasmuch as he is not qualified to give a 
probative opinion concerning the status of his disability as 
determined by the criteria of the rating schedule, there is no 
means to increase the rating based on the medical evidence 
currently of record, especially since none of the other codes of 
the rating schedule that might provide a basis for a higher 
rating apply. 

Thus, the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision of 38 
C.F.R. § 4.7, an evaluation in excess of 20 percent is not 
warranted.  The severity of the Veteran's right hip disability 
has remained relatively stable during the pendency of the appeal; 
thus, the application of a staged rating is not needed.  See 
Hart, supra.

The preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in August 2006 and May 2008, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claim.  His pertinent post-service 
treatment reports are of record and the RO obtained VA 
examinations in 2006 and 2009.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they provided 
sufficient detail to rate the Veteran's service-connected right 
disability, including a thorough discussion of the effect of the 
Veteran's symptoms on his functioning. 

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, supra.  

ORDER

An evaluation in excess of 20 percent for chronic trochanteric 
bursitis, early degenerative joint disease, right hip, post 
traumatic, with residual scar is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


